     Case 1:20-cv-02245-EGS-GMH Document 106 Filed 02/24/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 P.J.E.S., A MINOR CHILD, by and through
 his father and NEXT FRIEND, Mario Escobar
 Francisco, on behalf of himself and others
 similarly situated,

                    Plaintiff,
                                                    Civil Docket No. 1:20-cv-02245-EGS-GMH
         v.

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                    Defendants.



      JOINT STATUS REPORT AND JOINT MOTION TO HOLD IN ABEYANCE

       Plaintiff and Defendants, by and through undersigned counsel, jointly provide this status

report pursuant to this Court’s February 19, 2021 Order, ECF No. 103, and further move for this

Court to hold this action in abeyance until March 23, 2021. In support of the motion, the parties

state as follows:

       1.      On November 18, 2020, this Court entered a preliminary injunction in this case,

enjoining the expulsion of class members pursuant to the Centers for Disease Control and

Prevention (“CDC”) Order challenged in this case. See Order, ECF Nos. 79, 80. The

government appealed that injunction and sought a stay of the injunction pending appeal. On

Friday, January 29, 2021, the United States Court of Appeals for the District of Columbia Circuit

granted a stay pending appeal of this Court’s decision and issued an expedited briefing schedule.

Order, P.J.E.S. v. Mayorkas, et al., No. 20-5357 (D.C. Cir. Jan. 29, 2021), Doc. No. 1882899.

On February 11, 2021, CDC Director Rochelle P. Walensky issued a notice explaining that CDC

has temporarily excepted from expulsion Class Members under Title 42, “pending the outcome

of [the agency’s] forthcoming public health reassessment” of the Title 42 policy as a whole. See



                                                1
     Case 1:20-cv-02245-EGS-GMH Document 106 Filed 02/24/21 Page 2 of 3




CDC, Notice of Temporary Exception From Expulsion of Unaccompanied Noncitizen Children

Encountered in the United States Pending Forthcoming Public Health Determination (Feb. 11,

2021), https://www.cdc.gov/coronavirus/2019-ncov/more/pdf/CDCPauseNotice-Exceptfrom

Expulsion.pdf.

        2.       Pursuant to this Court’s order of February 19, 2021, the parties are to submit a

joint status report by February 26, 2021, proposing the next steps in this case.

        3.       The parties have begun to explore whether it may be possible to resolve or narrow

the dispute at issue in this case. The parties believe the most reasonable and efficient course of

action is to temporarily stay further proceedings in this action to allow such discussions to occur.

The parties submit that such discussions present good cause to temporarily stay this action until

March 23, 2021.

        4.       The parties have agreed that either party may move to terminate the abeyance by

filing a motion seeking such relief.

        5.       Therefore, the parties jointly request that the Court hold this case in abeyance

until March 23, 2021, and that the parties file a joint status report by that date. A proposed order

is attached.



February 24, 2021

Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       JEAN LIN
                                                       Special Litigation Counsel

                                                       /s/ Tanya Senanayake
                                                       TANYA SENANAYAKE (D.C. Bar 1006218)
                                                       KEVIN SNELL
                                                       Trial Attorneys
                                                       Federal Programs Branch
                                                       Civil Division, Department of Justice
                                                       1100 L Street, N.W.


                                                   2
Case 1:20-cv-02245-EGS-GMH Document 106 Filed 02/24/21 Page 3 of 3




                                    Washington, D.C. 20005
                                    (202) 514-3716
                                    Jean.Lin@usdoj.gov

                                    Attorneys for Defendants


                                    /s/ Lee Gelernt______________
                                    Lee Gelernt*
                                    Daniel A. Galindo*
                                    Omar Jadwat*
                                    Ming Cheung*
                                    American Civil Liberties Union Foundation,
                                    Immigrants’ Rights Project
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    Tel: (212) 549-2600

                                    Attorneys for Plaintiff

                                    *Admitted pro hac vice




                                3
